Order entered November 29, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00693-CV

 SHEILA MICHAL, INDIVIDUALLY AND AS A REPRESENTATIVE OF
          THE ESTATE OF ROBERT MICHAL, Appellant

                                        V.

   NEXION HEALTH AT GARLAND, INC. D/B/A PLEASANT VALLEY
    HEALTHCARE AND REHABILITATION CENTER AND NEXION
              HEALTH OF TEXAS, INC., Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-05250

                                    ORDER

      Before the Court is appellant’s November 24, 2021 second unopposed

motion to extend time to file her brief. We GRANT the motion and ORDER the

brief be filed no later than January 3, 2022. Because the brief was first due

November 3, 2021, we caution that further extension requests will be disfavored.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE